Citation Nr: 0709404	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2005, the veteran testified at a hearing in 
Washington. DC, before the undersigned.  

The matter is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran was afforded a VA examination in October 2004.  
The examiner noted that the claims folder was required, but 
not available.  Because the examiner stated that the records 
were required, VA had a duty to ensure that he had access to 
those records.  Daves v. Nicholson, No. 05-0189 (Mar. 12, 
2007).

Following examination, the examiner indicated that unless 
the evidence in the claims folder identified tinnitus 
during service, it would be speculative to link current 
tinnitus with such a remote period.  The United States 
Court of Appeals for Veterans Claims (Court) has also 
recently held that a medical opinion that relied on the 
silence of service medical records and ignored the 
veteran's report of history was inadequate.  Dalton v. 
Nicholson, No. 04-1196 (Feb. 16, 2007).

The examiner noted that the veteran was exposed to printing 
presses for over 10 years and to machine shop noise for over 
23 years following his release from service, having performed 
both jobs without ear protection.  

The examiner concluded that exposure to noise such as the 
veteran experienced in service, did not necessarily produce 
hearing loss and by the veteran's own description hearing 
returned to normal while in service, a description consistent 
with temporary threshold shift which does not necessarily 
lead to permanent hearing loss.  He noted that the veteran's 
period of noise exposure post-service was far more 
significant than the apparently routine training noise 
exposure endured during service.  He further indicated that 
the veteran reported that he did not experience any hearing 
difficulty until working at his post-service jobs, 
encompassing a period of 33 years.  Therefore, it was more 
likely that the current hearing loss was related to post-
military noise or other factors not identified than to the 
rather limited noise exposure during his brief period of 
service.  

At his August 2005 hearing, the veteran disputed the post-
service history reported by the VA examiner, and testified 
that he was assigned to a tank battalion where he was exposed 
to tank fire on a daily basis.  He stated that he wore no 
hearing protection during service, and was not directly 
exposed to excessive noise after service.  

The veteran's service records confirm that he served in an 
armor division.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran's testimony triggers VA's duty to afford an 
examination.  VA has a duty to afford examinations that are 
based on a review of the record, and an accurate history.  
Colayong v. West, 12 Vet App 524, 534 (1999); Fenderson v. 
West, 12 Vet. App. 119, 127 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the examiner who conducted the October 
2004 VA examiner and he should be 
requested to review the entire claims 
folder, including the August 2005 
testimony of the veteran.  After 
reviewing the entire claims folder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's current hearing loss or 
tinnitus is related to noise exposure 
during his period of service.  A 
rationale should be provided for each 
opinion rendered.  

The examiner is advised that the Court 
has recently held that a medical opinion 
that relied on the silence of service 
medical records and ignored the veteran's 
report of history was inadequate.  

If the October 2004 VA examiner is not 
available, schedule the veteran for a VA 
examination to obtain the necessary 
opinions.  

2.  After completion of the above, if any 
of the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


